Opinión concurrente del
Juez Asociado Señor Negrón García.
I
Como un espíritu fantasmal que se pasea impunemente por los pasillos de este Tribunal y se niega a ser enterrado, el ilógico precedente de Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), sigue generando confusión. Allí la mayoría quebró el concepto unitario del proceso judicial civil que se inicia con la demanda y conti-núa en etapas con una serie de actos jurídicamente tutela-dos por el Tribunal, con la participación de las partes, se-gún la lógica en que se inspiran las Reglas de Procedimiento Civil.
Sostuvo la tesis de que una resolución postsentencia se-gún la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, constituía una sentencia final en supuesto pleito inde-pendiente, ficticiamente creado por la mayoría. En su abono citó A.F.F. v. Tribunal Superior, 93 D.P.R. 903 (1967); Arroyo v. Quiñones, 77 D.P.R. 513 (1954), y Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656 (1953), clara-mente inaplicables, pues en esa casuística los dictámenes desestimaron las demandas y, por ende, pusieron fin a los litigios. Definitivamente, siendo sentencias fueron erró-neamente denominadas como resoluciones. Se trataba de situaciones distinguibles, a saber, adjudicaciones finales, las cuales distan mucho de ser una negativa en incidente *802postsentencia para dejarla sin efecto al amparo de la alu-dida Regla 49.2.(1)
Distinto a Bco. Santander P.R. v. Fajardo Farms Corp., supra, en el caso de autos estamos ante una sentencia equi-vocadamente denominada Resolución; insistir en lo contra-rio es crear otra ficción. Expongamos su trasfondo procesal.
hH hH
El 21 de octubre de 1992 el Tribunal Superior, Sala de Humacao, sentenció a LSM General Construction, Inc. a pagar a Progressive Finance & Investment Corp. (en ade-lante Progressive) quince mil trescientos veinticinco dóla-res con treinta y cinco centavos ($15,325.35), más intereses legales. Dicha sentencia se archivó el 4 de noviembre y ad-vino final y firme. El 26 de enero de 1993 se expidió un mandamiento de ejecución, el cual fue diligenciado el 9 de noviembre de 1994 mediante la retención de unos fondos en poder del municipio de Luquillo.
El 30 de enero de 1995, LSM General Contractor S.E., solicitó intervenir en el pleito entre Progressive y LSM General Construction, Inc. Alegó que LSM General Construction, Inc. sólo tenía el 2% de la participación de la sociedad y el embargo excedió dicha participación.
Este escrito —aunque denominado solamente Interven-ción— es una demanda. Primero, sigue el clásico formato y contenido —epígrafe, comparecencia, alegaciones, súplica y notificación— de una demanda. Segundo, substantiva-mente hablando, la demanda aduce hechos constitutivos de un embargo ilegal y solicita como remedio la devolución del dinero al interventor, alegado titular de éste. Tercero, con su presentación se adhirieron y cancelaron los derechos correspondientes a una demanda: veinte dólares ($20) en Sellos de Rentas Internas y el sello forense de un dólar *803($1). Progressive nunca formuló formalmente una contestación. En una vista celebrada el 16 de marzo el tribunal, luego de escuchar los planteamientos de las partes, permitió la intervención y señaló una vista en sus méritos a los únicos efectos de poder resolver si procedía el embargo.
La vista evidenciaría se celebró el 6 de junio. La inter-ventora LSM General Contractor S.E. presentó dos (2) tes-tigos que fueron contrainterrogados por la demandante Progressive. El 26 de junio el tribunal denegó la interven-ción con una simple resolución de no ha lugar. LSM General Contractor S.E. solicitó determinaciones de hecho adi-cionales, las cuales el tribunal concedió, pero reiteró su negativa con fundamentos. Aunque no es determinante, su archivo en autos fue notificado en un volante titulado No-tificación de Sentencia. Inconforme, noventa (90) días des-pués de notificada la resolución original, pero treinta (30) días desde que se le notificaron las determinaciones de he-cho requeridas, LSM General Contractor S.E. apeló al Tribunal de Circuito de Apelaciones. Ese tribunal acogió el recurso como certiorari y denegó su expedición por haberse presentado fuera de término.
I — i HH
Notamos que la resolución ante nos declaró sin lugar la demanda de intervención en sus méritos. Esa intervención —formulada a escasos días de realizado un embargo— se produjo al amparo de la Regla 21.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III,(2) que como cuestión de derecho abso-luto siempre la autoriza cuando se embarga una propiedad perteneciente, o con interés, de un tercero.
*804Aunque de los autos surge que se prescindió de una con-testación formal, de las minutas se desprende que en la vista evidenciaría implícitamente la demandante Progressive negó las alegaciones de la demanda de la interventora LSM General Contractor S.E. y sometió a contrainterroga-torio a sus testigos. Así dilucidada, el foro de instancia de-claró improcedente la demanda; criterio que reiteró al oportunamente acceder, a solicitud de la interventora, a formular determinaciones de hecho y conclusiones de derecho.
La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, autoriza a solicitar determinaciones de hecho y conclu-siones de derecho, diez (10) días después de haber sido ar-chivada en autos copia de la notificación de una sentencia. No autoriza ese trámite en cuanto a resoluciones. Por ende, la interrupción del término jurisdiccional de treinta (30) días, según ese trámite, no se da ante una resolución. Sin embargo, aquí tuvo ese efecto interruptor por tratarse de una sentencia.
IV
En resumen, el dictamen del tribunal de instancia contra las pretensiones de la interventora LSM General Contractor S.E., en nada alteró la declaración judicial de he-chos y derecho, o sea la finalidad y firmeza de la sentencia dictada tres (3) años antes en el pleito entre Progressive y LSM General Construction, Inc. La demanda de interven-ción de LSM General Contractor S.E. no era sobre esos hechos, sino su alegado título sobre una porción de los fon-dos embargados. El dictamen del Tribunal adjudicó en su contra esa pretendida titularidad, y con ello puso fin a la demanda de intervención. Más allá de su etiqueta, su trá-mite y naturaleza nos revelan que estamos ante una verda-dera sentencia.
La mal denominada resolución adjudicó la improceden-cia de la demanda de intervención. Aunque fue un inci-dente postsentencia de tercería, definió y adjudicó final-*805mente las pretensiones de titularidad sobre parte del dinero embargado. Como controversia distinta a la principal, dilucidada previamente entre las partes originales, ge-neró una sentencia separada revisable vía apelación.
— O —
Opinión de conformidad emitida por
el Juez Asociado Se-ñor Corrada Del Río,
a la cual se unen el Juez Presi-dente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
Estamos conformes con la sentencia emitida por este Tribunal en el día de hoy, por considerar que el Tribunal de Circuito de Apelaciones erró al acoger el recurso como un certiorari y no como una apelación, y al denegar la expedi-ción del auto por presentación tardía. La resolución dic-tada el 20 de junio de 1995 por el tribunal de instancia resolvió finalmente la cuestión litigiosa presentada por la interventora y no dejó nada para una futura deter-minación. Por lo tanto, lo emitido por el foro de instancia constituye, en efecto, una sentencia de la cual se puede presentar una moción al amparo de la Regla 43.3 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III.
En su Resolución de 25 de mayo de 1997, el Tribunal de Circuito de Apelaciones expresó su criterio de que la peti-cionaria presentó su recurso noventa (90) días después de la fecha de la notificación de la resolución del Tribunal de Primera Instancia. Entendió el tribunal a quo que esa parte tomó erróneamente la fecha de la resolución del tribunal de instancia, sobre la moción en la cual se solicitan determinaciones de hecho y conclusiones de derecho, como base para acudir ante el foro apelativo. Explicó el Tribunal de Circuito de Apelaciones que la Regla 43.3 de Procedi-miento Civil, supra, no dispone que una parte pueda soli-citar determinaciones de hecho y conclusiones de derecho de una resolución; por lo que una moción al amparo de esa regla no interrumpe el término para presentar un recurso *806de certiorari, según la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Es decir, el tribunal apelativo dispuso que dicha moción sólo interrumpe el término para solicitar la apelación o revisión de una sentencia. Por esos funda-mentos, fue del criterio de que la moción que solicitaba determinaciones de hecho y conclusiones de derecho pre-sentada por la peticionaria no interrumpió el término que tenía ésta para acudir en alzada ante ese tribunal, lo que llevó a la presentación tardía del recurso.
Es correcto el análisis del Tribunal de Circuito de Ape-laciones en cuanto a las disposiciones que controlan el trá-mite apelativo para la revisión de una resolución emitida por instancia. No obstante, erró dicho foro apelativo al aco-ger el recurso presentado como uno de certiorari y no como una apelación, y denegar el auto solicitado por haber sido presentado fuera de término.
Este Tribunal ha establecido que cuando un tribunal dicta una resolución, pero ésta verdaderamente pone fin a la controversia entre las partes, la referida resolución constituye una sentencia final sobre la cual puede interpo-nerse un recurso de apelación. En Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), señalamos que para enmarcar un dictamen judicial dentro de las cla-sificaciones de resolución o sentencia se deben evaluar sus efectos jurídicos y no sólo su denominación(1)
La parte peticionaria en el caso de autos arguye que la decisión del Tribunal de Primera Instancia fue final y firme *807al disponer totalmente de la controversia en cuanto a si eran embargables sus bienes para ejecutar una sentencia dictada contra otra parte. Estamos de acuerdo. Al ser de-negada su moción de intervención sobre la sentencia emi-tida tres (3) años antes, en lo que a la peticionaria res-pecta, el trámite legal se dio por terminado ante instancia. Lo que significa que, aunque el Tribunal de Primera Ins-tancia denominó su decisión como resolución, lo emitido realmente constituía una sentencia; o sea, una determina-ción del tribunal que resuelve finalmente la cuestión liti-giosa y de la cual puede presentarse moción al amparo de la Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Notamos, además, que la notificación de la “resolución” emitida por instancia el 26 de junio de 1995 se hizo en un formulario de notificación de sentencia y se expresó que el tribunal había dictado sentencia, de la cual podía apelarse.(2)
Por lo tanto, consideramos que en el caso de autos pro-cedía la presentación de la moción para solicitar determi-naciones de hecho adicionales y conclusiones de derecho. Era a partir de la notificación de la determinación del tribunal a quo, en la cual ésta resolvía, el 29 de agosto de 1995, que comenzaba a decursar el término para acudir en apelación. El recurso de apelación fue correcta y oportuna-mente presentado el 28 de septiembre de 1995, por lo que el Tribunal de Circuito de Apelaciones deberá acogerlo como tal y entender sobre los méritos del caso.

 Nos encontramos, otra vez, ante uno de los silogismos de Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), a saber, como de ordinario una sen-tencia se dicta después de una vista evidenciaría, la resolución de autos emitida luego de una vista evidenciaría es una sentencia.


 Dispone:
“Siempre■ que un alguacil procediere a complementar una orden de ejecución, embargo o cualquier otra orden contra alguna propiedad mueble o inmueble y dicha propiedad, o cualquier parte de ella, o algún interés en la misma, fuere reclamado por un tercero, éste tendrá derecho a presentar una demanda de intervención. El procedimiento de intervención relacionado con bienes muebles e inmuebles, se regirá por estas reglas.” (Énfasis suplido.) 32 L.P.R.A. Ap. III.


 Nótese que los hechos de Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), son análogos a los de este recurso. En 'dicho caso, una parte demandada solicitó el relevo de la sentencia tres (3) años después de ésta haber sido emitida en su contra, por ésta haber sido emitida por un tribunal que carecía de jurisdicción sobre su persona. La solicitud de relevo de sentencia fue denegada por instancia mediante resolución. La parte demandada solicitó a instancia la reconsi-deración y determinación de hechos adicionales, los cuales fueron denegados por el tribunal. La parte acudió al Tribunal de Circuito de Apelaciones con una.apelación, pero ese foro interpretó que, tratándose de una revisión de una resolución interlocu-toria, ella podía ser atacada sólo por un recurso de certiorari y que como tal el recurso fue presentado tardíamente, por lo que no había jurisdicción para revisar. En aquella ocasión revocamos por entender que la “resolución” del tribunal de instancia constituía una sentencia que le brindó finalidad al litigio, por lo que procedía la apelación instada.


 Véase el Apéndice de-la Petición de certiorari presentada por la parte peti-cionaria el 1ro de mayo de 1997, pág. 27.